Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 10/16/2020. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. US 20170341231 A1 (“Tan”).
	Regarding Claim 1. Tan teaches a robot comprising:
	a driver configured to move the robot (A robot system with an articulable arm extending from a base that can be moved toward a target [Claim 1]. The base can have wheels, tracks, or a different propulsion system (e.g., motor) for mobility [paragraph 15]. Other motors can actuate the motion of the arm [paragraph 17]); 
	a memory configured to store at least one instruction (A processing unit is shown in FIG. 1 at 140 with a memory connected to the manipulator arm); and 
	a processor, by executing the at least one instruction (The processor executes a set of instructions that are stored in one or more storage elements, and execute the functions of the invention [paragraph 54-55]), configured to: 
	based on an occurrence of an event for performing an operation, acquire target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)), 
	based on at least one from among the acquired target information and the acquired context information, select an action plan (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information), 
	acquire at least one action information based on the action plan, and 
	control the driver such that an operation corresponding to the acquired target information is performed based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]), 
	wherein the processor is further configured to select the action plan as one from among a first action plan of performing an operation according to first action information stored in advance in the memory (In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments), a second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (A second planning scheme that is different from the first planning scheme is also included [Claim 4]), and a third action plan of performing an operation according to third action information learned based on an operation pattern of the robot over time (A third planning scheme is also included [Claim 8]), 
	the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Regarding Claim 8. Tan teaches the robot of claim 1.
	Tan also teaches:
	wherein the acquired context information includes at least one from among information on a current time, information on a current location of the robot, and information on obstacles around the robot (The base-mounted visual acquisition unit can acquire information regarding the position of the arm, and account for any obstacles in the path between the arm and the target [paragraph 19]).
	Regarding Claim 9. Tan teaches a method for controlling a robot, the method comprising:
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]), 
	wherein the selecting comprises selecting the action plan as one from among a first action plan of performing an operation according to first action information stored in advance in the robot (In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments), a second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (A second planning scheme that is different from the first planning scheme is also included [Claim 4]), and a third action plan of performing an operation according to third action information learned based on an operation pattern of the robot over time (A third planning scheme is also included [Claim 8]), and 
	the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Regarding Claim 16. Tan teaches a non-transitory computer-readable storage medium storing at least one instruction which, when executed by a processor, causes the processor to perform a method for controlling a robot (A processor executes a set of instructions that are stored in one or more storage elements [FIG. 1], and execute the functions of a robot system [paragraph 54-55], wherein the robot system is for an articulable arm extending from a base that can be moved toward a target [Claim 1]), the method including: 
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]), 
	wherein the selecting includes selecting the action plan as one from among a first action plan of performing an operation according to first action information stored in advance in the robot (In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments), a second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (A second planning scheme that is different from the first planning scheme is also included [Claim 4]), and a third action plan of performing an operation according to third action information learned based on an operation pattern of the robot over time (A third planning scheme is also included [Claim 8]), and 
	the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) as applied to claims 1, 9, and 16 above, and in further view of Kuffner US 20160055677 A1 (“Kuffner”).
	Regarding Claim 2. Tan teaches the robot of claim 1.
	Tan also teaches:
	wherein the processor is further configured to: 
	based on determining that the acquired target information corresponds to target information stored in advance in the memory, select the first action plan based on the stored target information (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]), and
	the other action plans include a second action plan and a third action plan (A second planning scheme that is different from the first planning scheme is also included [Claim 4], along with a third action plan [Claim 8]).  
	Tan does not teach:
	based on determining that the acquired target information does not correspond to the stored target information, select one from among the other action plans.
	However, Kuffner teaches:
	based on determining that the acquired target information does not correspond to the stored target information, select one from among the other action plans (FIG. 10 shows a robot instructed to go to a countertop and pick up a pitcher, and the robot may determine to pick up the pitcher at 1004 or the pitcher at 1006 [paragraph 117]. The robot may provide information of a planned trajectory to a computing device 1008, which provides a virtual representation indicating that the robot intends to move toward the pitcher at 1004. As shown in FIG. 10, based on the program of which identified pitcher to move towards, the robot will move to the pitcher it identifies as the target object, based on an assessment of needs or other criteria (e.g., sizes, types, materials) [paragraph 119], meaning that the robot will select an action plan based on the target information, reject objects that do not match the target information, and select a different action plan when the object detected is not the target object).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with based on determining that the acquired target information does not correspond to the stored target information, select one from among the other action plans as taught by Kuffner so as to allow the system to recognize target objects and adjust its action plan accordingly.
	Regarding Claim 3. Tan in combination with Kuffner teaches the robot of claim 2.
	Tan also teaches:
	wherein the processor is further configured to:
	based on the determining that the acquired target information does not correspond to the stored target information, identify whether the third action plan corresponding to the acquired context information is stored in the memory (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired target information does not correspond to the stored target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37]), 
	based on the third action plan corresponding to the acquired context information stored in the memory, select the stored third action plan, and 
	based on the third action plan corresponding to the acquired context information not stored in the memory, select the second action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Regarding Claim 10. Tan teaches the method of claim 9.
	Tan also teaches:
	wherein the selecting further comprises: 
	based on determining that the acquired target information corresponds to target information stored in advance in the robot, selecting the first action plan based on the stored target information (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]); and 
	the other action plans include a second action plan and a third action plan (A second planning scheme that is different from the first planning scheme is also included [Claim 4], along with a third action plan [Claim 8]).  
	Tanaka does not teach:
	based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans.
	However, Kuffner teaches:
	based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans (FIG. 10 shows a robot instructed to go to a countertop and pick up a pitcher, and the robot may determine to pick up the pitcher at 1004 or the pitcher at 1006 [paragraph 117]. The robot may provide information of a planned trajectory to a computing device 1008, which provides a virtual representation indicating that the robot intends to move toward the pitcher at 1004. As shown in FIG. 10, based on the program of which identified pitcher to move towards, the robot will move to the pitcher it identifies as the target object, based on an assessment of needs or other criteria (e.g., sizes, types, materials) [paragraph 119], meaning that the robot will select an action plan based on the target information, reject objects that do not match the target information, and select a different action plan when the object detected is not the target object).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans as taught by Kuffner so as to allow the system to recognize target objects and adjust its action plan accordingly.
	Regarding Claim 11. Tan in combination with Kuffner teaches the method of claim 10.
	Tan also teaches:
	wherein the selecting the one from among the second action plan and the third action plan further comprises: 
	based on the determining that the acquired target information does not correspond to the stored target information, identifying whether the third action plan corresponding to the acquired context information is stored in the robot (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired target information does not correspond to the stored target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37]); 
	based on the third action plan corresponding to the acquired context information stored in the robot, selecting the stored third action plan; and 
	based on the third action plan corresponding to the acquired context information not stored in the robot, selecting the second action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Regarding Claim 17. Tan teaches the non-transitory computer-readable storage medium of claim 16.
	Tan also teaches:
	wherein the selecting further includes: 
	based on determining that the acquired target information corresponds to target information stored in advance in the robot, selecting the first action plan based on the stored target information (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]); and 
	the other action plans include a second action plan and a third action plan (A second planning scheme that is different from the first planning scheme is also included [Claim 4], along with a third action plan [Claim 8]).  
	Tan does not teach:
	based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans.
	However, Kuffner teaches:
	based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans (FIG. 10 shows a robot instructed to go to a countertop and pick up a pitcher, and the robot may determine to pick up the pitcher at 1004 or the pitcher at 1006 [paragraph 117]. The robot may provide information of a planned trajectory to a computing device 1008, which provides a virtual representation indicating that the robot intends to move toward the pitcher at 1004. As shown in FIG. 10, based on the program of which identified pitcher to move towards, the robot will move to the pitcher it identifies as the target object, based on an assessment of needs or other criteria (e.g., sizes, types, materials) [paragraph 119], meaning that the robot will select an action plan based on the target information, reject objects that do not match the target information, and select a different action plan when the object detected is not the target object).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with based on determining that the acquired target information does not correspond to the stored target information, selecting one from among the other action plans as taught by Kuffner so as to allow the system to recognize target objects and adjust its action plan accordingly.
	Regarding Claim 18. Tan in combination with Kuffner teaches the non-transitory computer-readable storage medium of claim 17.
	Tan also teaches:
	wherein the selecting the one from among the second action plan and the third action plan further includes: 
	based on the determining that the acquired target information does not correspond to the stored target information, identifying whether the third action plan corresponding to the acquired context information is stored in the robot (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired target information does not correspond to the stored target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37]); 
	based on the third action plan corresponding to the acquired context information stored in the robot, selecting the stored third action plan; and 
	based on the third action plan corresponding to the acquired context information not stored in the robot, selecting the second action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).

Claims 4-5, 7, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) and Kuffner US 20160055677 A1 (“Kuffner”) as applied to claims 3, 11, and 18 above, and further in view of Husain et al. US 20190160660 A1 (“Husain”).
	Regarding Claim 4. Tan in combination with Kuffner teaches the robot of claim 3.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and 
	the processor is further configured to: 
	match the acquired target information with one of the pieces of the target information, based on the look-up table, 
	compare the acquired context information with the stored context information associated with the one of the pieces of the target information, and 
	identify whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing.
	However, Husain teaches:
	wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with context information and action information, respectively (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer), and 
	the processor is further configured to: 
	match the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), 
	compare the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), and 
	identify whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and the processor is further configured to: match the acquired target information with one of the pieces of the target information, based on the look-up table, compare the acquired context information with the stored context information associated with the one of the pieces of the target information, and identify whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 5. Tan in combination with Kuffner and Husain teaches the robot of claim 4.
	Tan also teaches:
	wherein the processor is further configured to: 
	based on the third action plan being identified as stored, acquire the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]). 
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 7. Tan in combination with Kuffner and Husain teaches the robot of claim 5.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan, and 
	update the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan), and 
	update the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the processor is further configured to: acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, acquire second feedback information regarding the action information corresponding to the stored action plan, and 	update the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information. 
	Regarding Claim 12. Tan in combination with Kuffner teaches the method of claim 11.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and the identifying further comprises: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table, 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and 
	identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and third action information, respectively (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer), and the identifying further comprises: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), and 
	identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and the identifying further comprises: matching the acquired target information with one of the pieces of the target information, based on the look-up table, comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 13. Tan in combination with Kuffner and Husain teaches the method of claim 12.
	Tan also teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the third action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 15. Tan in combination with Kuffner teaches the method of claim 13.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan; and 
	updating the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan); and 
	updating the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with further comprising: acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; acquiring second feedback information regarding the action information corresponding to the stored action plan; and updating the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information.
	Regarding Claim 19. Tan in combination with Kuffner teaches the non-transitory computer-readable storage medium of claim 18. 
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]), and
	based on the action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and the identifying further includes:
	matching the acquired target information with one of the pieces of the target information, based on the look-up table, 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information,
	identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing, and 
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and action information, respectively (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer), and the identifying further includes:
	matching the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), 
	identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]), and 
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of the target information are stored in association with context information and action information, respectively, and the identifying further includes: matching the acquired target information with one of the pieces of the target information, based on the look-up table, comparing the acquired context information with the stored context information associated with the one of the pieces of the target information,	identifying whether the action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing, and the action plan is acquired from the look-up table as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) and Kuffner US 20160055677 A1 (“Kuffner”), as applied to claims 3, 11, and 18 above, and further in view of Wojciechowski  et al. US 20190358822 A1 (“Wojciechowski”).
	Regarding Claim 6. Tan in combination with Kuffner teaches the robot of claim 3.
	Tan also teaches:
	The action plan is a second action plan (A second action planning scheme uses a coordinate system that is different from the first action planning scheme and the first coordinate system [Claim 2]).
	Tan does not teach:
	wherein the processor is further configured to: 
	based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the processor is further configured to: 
	based on the action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system), and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the processor is further configured to: based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 14. Tan in combination with Knuffer teaches the method of claim 11.
	Tan also teaches:
	The action plan is a second action plan.
	Tan does not teach:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system); and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the acquiring the at least one action information comprises: based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 20. Tan in combination with Knuffer teaches the non-transitory computer-readable storage medium of claim 18.
	Tan also teaches:
	The action plan is a second action plan.
	Tan does not teach:
	wherein the acquiring the at least one action information includes: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the acquiring the at least one action information includes: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system); and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Tan with wherein the acquiring the at least one action information includes: based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664